Name: Commission Regulation (EC) No 1305/95 of 8 June 1995 adopting certain transitional measures relating to the entry price arrangements applicable to cucumbers for processing
 Type: Regulation
 Subject Matter: EU finance;  prices;  tariff policy;  food technology;  plant product
 Date Published: nan

 9 . 6 . 95 [ EN I Official Journal of the European Communities No L 126/ 11 COMMISSION REGULATION (EC) No 1305/95 of 8 June 1995 adopting certain transitional measures relating to the entry price arrangements applicable to cucumbers for processing THE COMMISSION OF THE EUROPEAN COMMUNITIES, tion (EEC) No 2658/87 and to make these transitional measures applicable from 1 May 1995 ; whereas, pursuant to Article 3 (2) of Regulation (EC) No 3290/94, their period of application under this Regulation may not extend beyond 30 June 1996 ; Having regard to the Treaty establishing the European Community, Whereas the entry prices to be determined for this product must take into account the average unit values recorded in trade over a representative period ; whereas the ad valorem autonomous rates of duty for the product should be reduced also to the same level as the ad valorem conventional rates of duty ;Having regard to Council Regulation (EC) No 3290/94 of22 December 1994 on the adjustments and transitional arrangements required in the agricultural sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), and in particular Article 3 ( 1 ) thereof, Whereas the measures provided for in this Regulation arein accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Whereas Annex I to Council Regulation (EEC) No 2658/87 (2), as last amended by Commission Regulation (EC) No 31 15/94 (3), contains in part 3, section I, Annex 2 in the combined nomenclature the list of products to which an entry price applies and also, in respect of those products, the scale of entry prices used for the tariff classi ­ fication of imported products and for determining the import duties applicable ; whereas the entry price arrange ­ ments were introduced into the fruit and vegetables sector as a result of the agreement on agriculture concluded during the Uruguay Round of multilateral trade negotia ­ tions ; whereas application of the said entry prices in the case of cucumbers for processing can represent an exces ­ sive burden for the industry and thus hinder trade and bring about a disturbance on the Community market ; Article 1 Annex I, part 3, section I, Annex 2 in the combined nomenclature annexed to Regulation (EEC) No 2658/87 is hereby amended as set out in the Annex to this Regula ­ tion . Article 2Whereas the period of importation for cucumbers forprocessing commences on I May ; whereas, until the Council adopts a measure reducing the entry prices for the product in question, it is necessary to adopt certain transitional measures in order to allow the industry to be supplied and trade to operate under normal conditions ; whereas it is necessary therefore to derogate from Regula ­ This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 349, 31 . 12. 1994, p. 105. ( ») OJ No L 256, 7. 9. 1987, p . 1 . (3) OJ No L 345, 31 . 12. 1994, p. 1 . It shall apply from 1 May 1995. No L 126/ 12 I EN Official Journal of the European Communities 9 . 6. 95 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 June 1995. For the Commission Franz FISCHLER Member of the Commission 9 . 6 . 95 r~ENi Official Journal of the European Communities No L 126/ 13 ANNEX I Rate of duty CN code Description autonomous (%) conventional (%) ( 1 ) (2) (3) (4) '0707 00 20   From 1 to 1 5 May :    For processing (') :     With an entry price per 100 kg net weight of :      Not less than ECU 35 (2) 16 15,5      Not less than ECU 34,3 but less than ECU 35 (3) 16 + ECU 0,7/ 15,5 + ECU 1,1 / 100 kg/net 100 kg/net Not less than ECU 33,6 but less than ECU 34,3 (4) 16 + ECU 1,4/ 15,5 + ECU 2,2/ 100 kg/net 100 kg/net Not less than ECU 32,9 but less than ECU 33,6(0 16 + ECU 2,1 / 15,5 + ECU 3,4/ 100 kg/net 100 kg/net Not less than ECU 32,2 but less than ECU 32,9 0 16 + ECU 2,8/ 15,5 + ECU 4,5/ 100 kg/net 100 kg/net Less than ECU 32,20 16 + ECU 45,7/ 15,5 + ECU 45,7/ 100 kg/net 100 kg/net    Other :     With an entry price per 100 kg net weight of : Not less than ECU 56 (8) 16 + ECU 47,3/ 15,5 100 kg/net Not less than ECU 54,9 but less than ECU 56 f) 16 + ECU 47,3/ 15,5 + ECU 1,1 / 100 kg/net 100 kg/net Not less than ECU 53,8 but less than ECU 54,9 (10) 16 + ECU 47,3/ 15,5 + ECU 2,2/ 100 kg/net 100 kg/net Not less than ECU 52,6 but less than ECU 53,8 (  ') 16 + ECU 47,3/ 15,5 + ECU 3,4/ 100 kg/net 100 kg/net      Not less than ECU 51,5 but less than ECU 52,6 (12) 16 + ECU 47,3/ 15,5 + ECU 4,5/ 100 kg/net 100 kg/net less than ECU 51,5 ( l3) 16 + ECU 47,3/ 15,5 + ECU 45,7/ 100 kg/net 100 kg/net 0707 00 25   From 1 6 May to 30 September :    For processing (14) :     With an entry price per 100 kg net weight of :      Not less than ECU 35 (15) 20 19,3 Not less than ECU 34,3 but less than ECU 35 (u) 20 + ECU 0,7/ 19,3 + ECU 1,1 / 100 kg/net 100 kg/net      Not less than ECU 33,6 but less than ECU 34,3 (,7) 20 + ECU 1,4/ 19,3 + ECU 2,2/ 100 kg/net 100 kg/net Not less than ECU 32,9 but less than ECU 33,6 (18) 20 + ECU 2,1 / 19,3 + ECU 3,4/ 100 kg/net 100 kg/net      Not less than ECU 32,2 but less than ECU 32,9 (") 20 + ECU 2,8/ 19,3 + ECU 4,5/ 100 kg/net 100 kg/net Less than ECU 32,2 (20) 20 + ECU 45,7/ 19,3 + ECU 45,7/ 100 kg/net 100 kg/net    Other :     With an entry price per 100 kg net weight of : Not less than ECU 56 (21 ) 20 + ECU 47,3/ 19,3 100 kg/net Not less than ECU 54,9 but less than ECU 56 (21) 20 + ECU 47,3/ 19,3 + ECU 1,1 / 100 kg/net 100 kg/net Not less than ECU 53,8 but less than ECU 54,9 (i3) 20 + ECU 47,3/ 19,3 + ECU 2,2/ 100 kg/net 100 kg/net Not less than ECU 52,6 but less than ECU 53,8 H 20 + ECU 47,3/ 19,3 + ECU 3,4/ 100 kg/net 100 kg/net _____ Not less than ECU 51,5 but less than ECU 52,6 (25) 20 + ECU 47,3/ 19,3 + ECU 4,5/ 100 kg/net 100 kg/net Less than ECU 51,5 (M) 20 + ECU 47,3/ 19,3 + ECU 45,7/ 100 kg/net 100 kg/net No L 126/ 14 EN Official Journal of the European Communities 9 . 6. 95 CN code Description Rate of duty autonomous (%) conventional (%) ( 1 ) (2) (3 ) (4) 0707 00 30 20 19,3 20 + ECU 0,7/ 100 kg/net 20 + ECU 1,4/ 100 kg/net 20 + ECU 2,1 / 100 kg/net 20 + ECU 2,8/ 100 kg/net 20 + ECU 45,7/ 100 kg/net 19,3 + ECU 1,5/ 100 kg/net 19,3 + ECU 3/ 100 kg/net 19,3 + ECU 4,6/ 100 kg/net 19,3 + ECU 6,1 / 100 kg/net 19,3 + ECU 45,7/ 100 kg/net From 1 to 31 October :  For processing : (27)   With an entry price per 100 kg net weight of :    Not less than ECU 35 (28)    Not less than ECU 34,3 but less than ECU 35 (29)    Not less than ECU 33,6 but less than ECU 34,3 (30)    Not less than ECU 32,9 but less than ECU 33,6 (31 )    Not less than ECU 32,2 but less than ECU 32,9 (32) Less than ECU 32,2 (")  Other :   With an entry price per 100 kg net weight of : Not less than ECU 76,2 (w)    Not less than ECU 74,7 but less than ECU 76,2 (3S)    Not less than ECU 73,2 but less than ECU 74,7 (36)    Not less than ECU 71,6 but less than ECU 73,2 (37)    Not less than ECU 70,1 but less than ECU 71,6 (38)    Less than ECU 70,1 (39) 19,320 + ECU 47,3/ 100 kg/net 20 + ECU 47,3/ 100 kg/net 20 + ECU 47,3/ 100 kg/net 20 + ECU 47,3/ 100 kg/net 20 + ECU 47,3/ 100 kg/net 20 + ECU 47,3/ 100 kg/net 19,3 + ECU 1,5/ 100 kg/net 19,3 + ECU 3/ 100 kg/net 19,3 + ECU 4,6/ 100 kg/net 19,3 + ECU 6,1 / 100 kg/net 19,3 + ECU 45,7/ 100 kg/net (') Entry under this subheading is subject to the conditions laid down in the relevant Community provisions. (2) Taric codes 0707 00 20*12 and 0707 00 20 ' 14. (3) Taric codes 0707 00 20 " 16 and 0707 00 20 * 18 . (4) Taric codes 0707 00 20 ' 22 and 0707 00 20*24. O Taric codes 0707 00 20*26 and 0707 00 20*28 . (6) Taric codes 0707 00 20*32 and 0707 00 20*34. o Taric codes 0707 00 20 * 36 and 0707 00 20 * 38 . (8) Taric codes 0707 00 20 * 72 and 0707 00 20*74 . (') Taric codes 0707 00 20 * 76 and 0707 00 20 * 78 . ( I0) Taric codes 0707 00 20*82 and 0707 00 20*84. (u) Taric codes 0707 00 20*86 and 0707 00 20*88 . C2) Taric codes 0707 00 20*92 and 0707 00 20*94. ( ,J) Taric codes 0707 00 20*96 and 0707 00 20*98 . C4) Entry under this subheading is subject to the conditions laid down in the relevant Community provision . ( ,s) Taric codes 0707 00 25*12 and 0707 00 25 * 14. ( «) Taric codes 0707 00 25 * 16 and 0707 00 25 * 18 . C7) Taric codes 0707 00 25 * 22 and 0707 00 25 * 24. ( I8) Taric codes 0707 00 25*26 and 0707 00 25 * 28 . (") Taric codes 0707 00 25*32 and 0707 00 25*34 . (*&gt;) Taric codes 0707 00 25*36 and 0707 00 25 * 38 . (2I ) Taric codes 0707 00 25*72 and 0707 00 25*74 . a) Taric codes 0707 00 25*76 and 0707 00 25*78 . a) Taric codes 0707 00 25*82 and 0707 00 25*84. 24) Taric codes 0707 00 25 * 86 and 0707 00 25*88. *) Taric codes 0707 00 25*92 and 0707 00 25*94. M) Taric codes 0707 00 25*96 and 0707 00 25*98. **) Entry under this subheading is subject to the conditions laid down in the relevant Community provision . M) Taric codes 0707 00 30 * 12 and 0707 00 30 * 14. a) Taric codes 0707 00 30 * 16 and 0707 00 30 * 18 . M) Taric codes 0707 00 30*22 and 0707 00 30*24. ") Taric codes 0707 00 30*26 and 0707 00 30*28 . M) Taric codes 0707 00 30*32 and 0707 00 30*34. M) Taric codes 0707 00 30*36 and 0707 00 30*38 . M) Taric codes 0707 00 30 * 72 and 0707 00 30 * 74. ") Taric codes 0707 00 30*76 and 0707 00 30*78. M) Taric codes 0707 00 30*82 and 0707 00 30*84. }7) Taric codes 0707 00 30*86 and 0707 00 30*88 . 3!) Taric codes 0707 00 30*92 and 0707 00 30*94. 3 ») Taric codes 0707 00 30*96 and 0707 00 30*98 ."